Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              10-MAY-2022
                                              08:10 AM
                                              Dkt. 134 OCOR
                          NO.   CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY,
                  Employer/Appellant-Appellee, v.
           RONALD N. NAUMU, Employee/Appellee-Appellant,
         and MERIT APPEALS BOARD, Agency/Appellee-Appellee


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CIVIL NO. 15-1-2432)


                           ORDER OF CORRECTION
                  (By:   Nakasone, J., for the court1)

          IT IS HEREBY ORDERED that the Judgment on Appeal
entered on March 23, 2022 (docket no. 132) in the above case is
hereby corrected as follows:
          On page 1, in footnote 1, the text should be corrected,
so that the footnote 1 reads:
          Considered by Hiraoka, Presiding Judge, Nakasone and
McCullen, JJ.
          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
              DATED: Honolulu, Hawai#i, May 10, 2022.

                                          FOR THE COURT:

                                          /s/ Karen T. Nakasone
                                          Associate Judge

     1
           Considered by Hiraoka, Presiding Judge, Nakasone and McCullen, JJ.